Dithrich, J.,
Petitioner, who is the divorced wife of Emil Egerter, has obtained a rule on the Board of Registration Commissioners of the City of Pittsburgh to show cause why the registry list of voters should not be amended to change the name under which she is registered from her married name to her maiden name.
There is no Pennsylvania case directly in point, but the principle governing the resumption of her maiden name by a woman who has been divorced or who has obtained a divorce is clearly stated in 19 C. J. 182, sec. 454 (d), as follows:
*165“Since at common law a person may assume any name which does not interfere with the rights of others, a woman who has obtained a divorce may, even without statutory authority, resume her maiden name.”
It has been held that the Act of April 18,1923, P. L. 75, entitled, “An Act authorizing the courts of common pleas to change the name of persons; prescribing the procedure, and the effect of the decree thereon”, does not change the common-law rule as stated in 19 C. J., supra. See In re McUlta, 189 Fed. 250.
We are therefore of the opinion that petitioner has a right to resume her maiden name, and that she is entitled to have her registration changed accordingly.

Order

And now, to wit, April 13,1938, the rule to show cause why the registry list of the City of Pittsburgh should not be amended to change the name of Martha Egerter to Martha Streiner is hereby made absolute.